Note: Decisions of a three-justice panel are not to be considered as precedent before any tribunal.



                                           ENTRY ORDER

                           SUPREME COURT DOCKET NO. 2014-263

                                       OCTOBER TERM, 2014

 In re D.D., Juvenile                                  }    APPEALED FROM:
                                                       }
                                                       }    Superior Court, Windham Unit,
                                                       }    Family Division
                                                       }
                                                       }    DOCKET NO. 44-5-11 Wmjv

                                                            Trial Judge: Katherine A. Hayes

                          In the above-entitled cause, the Clerk will enter:

       Mother appeals termination of her parental rights to her son D.D., born in June 2004. On
appeal, mother argues that the court’s decision lacks a rational basis and deprives D.D. of
important contact with mother. We affirm.

        D.D. and his half-sister came into the custody of the Department for Children and
Families (DCF) in May 2011. Mother subsequently stipulated that the children were in need of
care or supervision for lack of proper parental care. The stipulated facts included admissions that
mother has a history of substance abuse and had been involved in a motor vehicle accident while
driving severely intoxicated with the children in the car. The initial disposition recommended
reunification and set several goals for mother, including those aimed at addressing mother’s
repetitive connections with abusive male partners and ongoing substance abuse. While the case
was pending, mother was incarcerated on several different occasions. Mother attended visits
with D.D. inconsistently due, in part, to her incarcerations and hospitalizations. Mother
struggled with remaining drug-free and at the time of the final hearing was continuing to receive
addiction treatment. Mother showed little insight into how her substance abuse and living with
violent partners has impacted her children.

        When they came into DCF custody, the children were placed with their great aunt and
uncle. Custody of D.D.’s half-sister was subsequently given to her father, where she remains
and has regular contact with mother. D.D. has post-traumatic stress disorder, and when he came
into DCF custody was anxious, fearful, and expected to be blamed and punished for mistakes.
D.D. has greatly improved in the care of his great aunt and uncle. D.D. experiences less anxiety,
and sees his current foster placement as his home and as a safe and stable place. D.D. has a close
relationship with his foster parents and brother. The foster parents would like to adopt D.D., and
would allow contact with mother if she is substance-free and emotionally stable.
        In November 2013, DCF filed to terminate mother’s parental rights. The court found
that there was a change of circumstances because mother’s progress had stagnated. The court
noted that D.D. had been in custody for over three years and in that time mother had made some
progress, but failed to fully meet any of the case-plan goals. She had not obtained a
psychological evaluation, or made progress in addressing the causes for her poor relationship
choices and drug addiction. Significantly, she also had not developed any insight into how her
choices involving violent partners and drug use had damaged her children. The court further
found that termination was in D.D.’s best interests. The court found that mother would not be
able to resume parenting in a reasonable period of time. The court acknowledged that mother
and son have a parent-child bond, but found that mother is not capable of caring for him and that
D.D. requires permanency immediately. Thus, the court granted termination. Mother appeals.

        To terminate parental rights, the court must determine by clear and convincing evidence
that there is a change of circumstances, and that termination is in the child’s best interests. See
33 V.S.A. § 5113(b); In re B.W., 162 Vt. 287, 291 (1994). In assessing the child’s best interests,
the court must consider the statutory criteria. 33 V.S.A. § 5114(a). The most important factor is
whether the parent will be able to resume parenting duties within a reasonable period of time. In
re J.B., 167 Vt. 637, 639 (1998) (mem.). On appeal, we will uphold the family court’s
conclusions if supported by the findings and affirm the findings unless clearly erroneous. Id.

        Mother argues that the court lacked a rational basis for terminating her parental rights
because termination will not ensure contact with mother, which the court found D.D. enjoys.
Mother contends that termination contradicts the outcome for D.D.’s sister, who is in the custody
of her father and with whom mother continues to have contact. Mother contends that similarly
her contact with D.D. is beneficial to him and the court cannot ensure continuing contact with
mother once parental rights are terminated. Mother posits that a more appropriate solution
would be a guardianship or transfer of custody to D.D.’s great aunt and uncle while legally
protecting mother-child contact.

         There was no error. The court here properly evaluated DCF’s petition to terminate
mother’s parental rights by considering the statutory criteria. While the court found that a bond
existed between D.D. and mother, the court concluded that this consideration was outweighed by
the other evidence, including that mother is not currently capable of caring for another person
and will be unable to resume parenting D.D. within a reasonable period of time. Having applied
all the statutory criteria and found termination to be in the child’s best interests, the court was not
required to also consider the other permanency options in the statute or to explain why those
options were not employed instead. See In re T.T., 2005 VT 30, ¶ 7, 178 Vt. 496 (mem.) (stating
that once court determines termination is in child’s best interests, court is not required to “revisit
the permanency hearing options . . . and explain why it is choosing termination of parental rights
over other options”).

       Mother claims that contact with her is important and the court cannot ensure such contact
continues after termination. The court did not err in granting termination even though contact
with mother may not continue. As explained, the court properly weighed D.D.’s need for contact
with mother in concert with all the statutory factors, and found based on the evidence that D.D.’s

       
            DCF also filed to terminate father’s rights. Father did not participate in the
proceedings. The court found that father has no relationship with D.D., and granted termination
of father’s rights. That decision was not appealed.
                                                  2
best interests favored termination. Further, the court acknowledged it might be possible for D.D.
to continue to have contact with mother after termination, but that the decision would be up to
the adoptive parents.

        Finally, this outcome is not precluded simply because it is different than that for D.D.’s
half-sister. The court’s must consider each child individually and make a decision based on the
facts related to that child. Here, evidence was presented on D.D.’s situation and on his needs,
and the court found based on that evidence that termination was in D.D.’s best interests. There
was no error.

       Affirmed.

                                               BY THE COURT:


                                               _______________________________________
                                               Paul L. Reiber, Chief Justice

                                               _______________________________________
                                               John A. Dooley, Associate Justice

                                               _______________________________________
                                               Harold E. Eaton, Jr., Associate Justice




                                                3